FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  March 26, 2014
                                TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court

 BRIAN S. WILLESS,

              Plaintiff - Appellant,
                                                       No. 13-6159
 v.                                            (D.C. No. 5:12-CV-00585-HE)
                                                      (W.D. of Okla.)
 UNITED STATES OF AMERICA,

              Defendant - Appellee.


                                       ORDER


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.


      Brian S. Willess sued the United States for damages under the Federal Tort

Claims Act (FTCA), 28 U.S.C. § 1346. He alleged that the medical staff at the

Department of Veterans Affairs (VA) Medical Center in Oklahoma City

negligently failed to diagnose and treat his back injury. The district court

dismissed the suit for lack of subject matter jurisdiction pursuant to 38 U.S.C.

§ 511(a), finding that the Act did not allow for a legal challenge to the VA’s

benefits determination. We need not reach this issue because we DISMISS

Willess’s appeal for lack of standing.

      Willess is an honorably discharged veteran of the United States Air Force.

In September 2001, he sustained a lower back injury in a car accident on Tinker
Air Force Base and received treatment while on active duty and after his military

discharge. In the months after the injury, Willess frequently visited the base’s

medical facility with complaints of increasing pain in his lower back and leg.

Treatment with narcotics, anti-inflammatories, and physical therapy failed to

improve his symptoms. MRIs performed over the next three years revealed that

Willess had a disc protrusion in his lower back encroaching upon the spinal cord,

but his treatment remained unchanged. Upon discharge from the Air Force, the

VA authorized Willess to receive treatment for his service-connected injury.

      In December 2007, he aggravated his injury and sought treatment at the VA

Medical Center in Oklahoma City. The medical staff determined that Willess’s

injuries did not require immediate surgery and advised Willess that he would have

to quit smoking for six months before any elective surgery. In February 2008,

Willess sought treatment at a private medical center. MRI results revealed a

ruptured disc and the need for prompt surgical intervention. According to the

complaint, Willess discovered in September 2008 that the VA’s negligent delays

in diagnosis and proper treatment resulted in permanent injury.

      Willess submitted a tort claim notice with the VA, and the VA denied his

claim on December 3, 2010. Willess sought reconsideration, but the VA again

denied his claim on November 22, 2011. In May 2012, Willess filed suit under

the FTCA, alleging negligent delay in treatment. He alleged negligence for

failure to diagnose his ruptured disc and failure to provide proper treatment for

                                        -2-
his injury. According to the complaint, the VA’s negligence caused Willess to

seek private sector care at great expense and undergo a more extensive surgery.

The negligent delay in treatment resulted in permanent nerve damage that could

have been avoided if a timely diagnosis had been made.

      The district court granted the government’s motion to dismiss for lack of

subject matter jurisdiction. The court held that Willess’s claim was in reality a

challenge to a benefits determination and, pursuant to 38 U.S.C. § 511(a), the

Secretary of Veterans Affairs has exclusive jurisdiction over such claims. Willess

filed a timely appeal.

      While the appeal was pending, the United States submitted a status report

that revealed Willess had filed for Chapter 7 bankruptcy in December 2009. His

estate was fully administered and his application discharged in April 2011. The

government argued that because Willess’s personal injury claim had accrued prior

to his bankruptcy filing, it became an asset of the bankruptcy estate. See 11

U.S.C. § 511(a)(1) (the bankruptcy estate includes “all legal and equitable

interests of the debtor in property as of the commencement of the case”).

Because the trustee of the bankruptcy estate “is the real party in interest, and is

the only party with standing to prosecute causes of action belonging to the estate

once the bankruptcy petition has been filed,” Willess lacks standing to prosecute

his personal injury claim. In re Cook, 520 F. App’x 697, 701 (10th Cir. 2013)

(quoting Moses v. Howard Univ. Hosp., 606 F.3d 789, 795 (D.C. Cir. 2010)).

                                          -3-
       In response to an order to show cause why his case should not be dismissed

for lack of standing, Willess argued that because he filed for bankruptcy before

filing his personal injury claim, he maintains standing to prosecute his claim. But

the relevant date for determining if a legal claim becomes property of the

bankruptcy estate is the date of the claim’s accrual, not the date the claim is

brought. See Eastman v. Union Pac. R.R. Co., 493 F.3d 1151, 1159 (10th Cir.

2007) (debtor is required to disclose “all legal claims and causes of action,

pending or potential, which a debtor might have”) (emphasis added). Willess

averred in his complaint that he discovered the negligent delays in diagnosis and

proper treatment caused permanent damage in September 2008, over a year before

he filed for bankruptcy. 1 Indeed, Willess filed a tort claim with the VA while his

bankruptcy proceeding was pending. Upon filing for bankruptcy, the trustee of

the bankruptcy estate became the real party in interest and only he retained

standing to bring Willess’s personal injury claim. Because Willess is no longer

the real party in interest, he lacks standing to prosecute the claim. See Fed. R.

Civ. P. 17(1) (“An action must be prosecuted in the name of the real party in

interest.”).

       Willess argues that because he is not a trained attorney and had been

suffering personal turmoil at the time of his bankruptcy filing, his omission was a

       1
        Under the FTCA, a medical malpractice claim accrues when the plaintiff
becomes aware of his injury and its cause. United States v. Kubrick, 444 U.S.
111, 120 (1979).

                                          -4-
result of “mistake, inadvertence, confusion, lack of understanding, lack of legal

sophistication, and the like.” Eastman, 493 F.3d at 1157. Eastman, however,

concerned the application of judicial estoppel to a plaintiff’s claim that should

have been listed on his bankruptcy petition. Although these excuses for

omissions may, in limited circumstances, bar the application of judicial estoppel,

they do not relieve a debtor of the requirement to list all potential claims in a

bankruptcy petition, nor can they grant a plaintiff standing to pursue the claim.

See Clementson v. Countrywide Fin. Corp., 464 F. App’x 706, 711 (10th Cir.

2012) (unpublished).

      Willess’s personal injury claim accrued before he filed for Chapter 7

bankruptcy and is the property of the bankruptcy estate. Because Willess does

not have standing to prosecute this claim, the appeal is therefore DISMISSED for

lack of standing.

                                        ENTERED FOR THE COURT,

                                        Timothy M. Tymkovich
                                        Circuit Judge




                                          -5-